COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00753-CR
Trial Court Cause
Number:                     1255839
Style:                      Brandon James Joseph
                            v The State of Texas
                  *
Date motion filed :         April 19, 2013
Type of motion:             Extension of Time to File Pro Se Anders Response
Party filing motion:        Appellant
Document to be filed:       Pro Se Anders Response

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             April 22, 2013
         Number of previous extensions granted:         0
         Date Requested:                                May 31, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 31, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The Clerk of the Court is directed to send appellant a copy of the record.


Judge's signature: /s/ Jane Bland
                          Acting individually           Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale

Date: April 30, 2013